Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not
be regarded as precedent or cited
before any court except for the purpose
of establishing the defense of res
                                                                 Apr 09 2013, 9:17 am
judicata, collateral estoppel, or the law
of the case.




ATTORNEY FOR APPELLANT:                               ATTORNEYS FOR APPELLEE:

ERIN L. BERGER                                        GREGORY F. ZOELLER
Evansville, Indiana                                   Attorney General of Indiana

                                                      JONATHAN R. SICHTERMANN
                                                      Deputy Attorney General
                                                      Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

JEFFREY L. JONES,                                     )
                                                      )
        Appellant-Defendant,                          )
                                                      )
               vs.                                    )     No. 87A05-1210-CR-546
                                                      )
STATE OF INDIANA,                                     )
                                                      )
        Appellee-Plaintiff.                           )


                      APPEAL FROM THE WARRICK CIRCUIT COURT
                           The Honorable David O. Kelley, Judge
                              Cause No. 87C01-1104-CM-392


                                            April 9, 2013

                 MEMORANDUM DECISION – NOT FOR PUBLICATION

BARNES, Judge
                                    Case Summary

       Jeffrey Jones appeals his conviction for Class B misdemeanor battery. We affirm.

                                         Issue

       Jones raises one issue, which we restate as whether the evidence is sufficient to

sustain his conviction.

                                         Facts

       On July 30, 2010, seventeen-year-old M.A. was spending the night with Jones’s

daughter. M.A. was sleeping on the couch in the living room. M.A. woke up during the

night and found that her shirt was raised. Jones had one hand along M.A.’s “waist line”

and his other hand where her “bra would sit.” Tr. p. 10. M.A. turned over, started

crying, and pretended to go back to sleep. When Jones left for work, M.A. had her

mother pick her up. When M.A.’s mother picked her up, M.A. was upset and crying.

       The State charged Jones with Class B misdemeanor battery. After a bench trial,

the trial court found Jones guilty as charged. The trial court sentenced Jones to six

months in the Warrick County Security Center suspended to probation.

                                       Analysis

       Jones argues that the evidence is insufficient to sustain his conviction because

M.A.’s testimony was incredibly dubious.         When reviewing the sufficiency of the

evidence needed to support a criminal conviction, we neither reweigh evidence nor judge

witness credibility. Bailey v. State, 907 N.E.2d 1003, 1005 (Ind. 2009). “We consider

only the evidence supporting the judgment and any reasonable inferences that can be

drawn from such evidence.” Id. We will affirm if there is substantial evidence of

                                           2
probative value such that a reasonable trier of fact could have concluded the defendant

was guilty beyond a reasonable doubt. Id.

       Appellate courts may apply the “incredible dubiosity” rule to impinge upon a

jury’s function to judge the credibility of a witness. Love v. State, 761 N.E.2d 806, 810

(Ind. 2002).

               If a sole witness presents inherently improbable testimony
               and there is a complete lack of circumstantial evidence, a
               defendant’s conviction may be reversed. This is appropriate
               only where the court has confronted inherently improbable
               testimony or coerced, equivocal, wholly uncorroborated
               testimony of incredible dubiosity. Application of this rule is
               rare and the standard to be applied is whether the testimony is
               so incredibly dubious or inherently improbable that no
               reasonable person could believe it.

Id. (internal citations omitted).

       According to Jones, M.A.’s testimony was incredibly dubious because she is

“untrustworthy and untruthful.” Appellant’s Br. p. 7. Jones points to testimony that

M.A. invents stories for attention, makes up stories about pregnancy, imaginary people,

forced prostitution, and other men who have molested her. M.S. has repeatedly lived in

group homes and been placed in mental institutions. Jones contends there were two other

people in the room that did not witness the battery.

       The incredible dubiosity rule does not apply here. Nothing in M.A.’s testimony

was inherently improbable, and there was no evidence her testimony was coerced or

equivocal. Rather, Jones’s argument is a request that we reweigh the evidence and judge

M.A.’s credibility, which we cannot do. The evidence is sufficient to sustain Jones’s

conviction for Class B misdemeanor battery.

                                             3
                                       Conclusion

          We conclude that the evidence is sufficient to sustain Jones’s conviction. We

affirm.

          Affirmed.

BAKER, J., and RILEY, J., concur.




                                            4